Citation Nr: 0116801	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  12-99 23875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for lumbosacral spine 
disability.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon.  

During the course of his appeal the veteran raised the issue 
of service connection for residuals of a concussion as being 
related to his laceration of the right posterior scalp claim.  
The matter of residuals from the in-service concussion was 
withdrawn in the veteran's personal hearing.  The veteran 
indicated he was not currently experiencing residuals of a 
concussion, or any since his separation from service.

With regard to the issue of service connection for laceration 
of the right posterior of his scalp, it was noted that in the 
January 2000 statement of the case, the veteran was informed 
of the December 2000 RO decision granting service connection 
for his laceration scar posterior, center right scalp.  
Accordingly, in view of the full grant of benefits as to this 
issue, this matter is not presently before the Board.  See 
38. CFR §§ 20.200, 20.302 (2000).

During the August 2000 hearing the veteran clarified that his 
original claim raised issues concerning both cervical spine 
and lumbar back disabilities.  The issue of service 
connection for a cervical spine disability was denied by a 
rating action in December 2000, with notice of this decision 
sent to the veteran in January 2001.  A lengthy statement 
received from the veteran in February 2001 is not perceived 
as a notice of disagreement as to this matter, and the issue 
is not before the Board at this time.  See 38. CFR §§ 20.200, 
20.302.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  The evidence is not found to be in relative equipoise 
with respect to the question of whether the veteran's 
lumbosacral spine disability is related to an in-service 
injury in October 1966.


CONCLUSIONS OF LAW

1.  The RO has met his duty to assist pursuant to Veterans 
Claims Assistance Act of 2000, (VCAA) Pub.L.No. 106-475, §  
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §  5103A).

2. A lumbosacral spine disability was not incurred or 
aggravated during active service.  38 U.S.C. § 1110; 38 
C.F.R. § 3.303 (2000); VCAA, Pub.L.No. 106-475, §  4, 114 
Stat. 2096, 2097-99 (2000) (to be codified as amended at 38 
U.S.C. §  5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  The Board observes that recently enacted 
legislation has eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist.  VCAA Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000)  (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5106, 5107).

The VCAA, Pub.L.No. 106-475, §§ 3 and 7, 114 Stat. 2096, 
2996-2100 (2000) sets forth four different aspects of the 
VA's duty to assist the veteran in the development of his 
claim: (1) a general duty to assist the veteran in obtaining 
evidence of the claim; (2) a duty to assist in obtaining 
records that the veteran adequately identifies; (3) for 
compensation claims, a duty to assist in obtaining service 
records and any other relevant records held by a federal 
body; and (4) a duty to provide necessary medical 
examinations and opinions for compensation.  VCAA, Pub. L. 
No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The RO scheduled the veteran for an examination in October 
2000, which was accomplished.  The examiner reviewed the 
veteran's claims file, reported the veteran's subjective 
history, and physically examined the veteran when making his 
diagnosis and rendering a medical opinion.  Accordingly, the 
Board finds the examination adequate for VA purposes.

During the course of case development, the RO obtained the 
veteran's service records, which included the veteran's 
induction examination, in-service treatment entries, and 
discharge records.  Identified post-service VA medical 
records were also obtained.  Moreover, the RO requested that 
the veteran provide information pertinent to the adjudication 
of the claim in October 1997 and explained the type of 
information that would be relevant.  All indicated treating 
facilities were contacted.  The RO informed the veteran of 
all instances in which indicated private medical records 
could not be obtained.  All existing medical records were 
obtained.  There is no indication that any probative evidence 
remains outstanding.  See VCAA, Pub. L.No. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107) (imposing responsibility on veteran to present 
and support a claim for benefit under laws administered by 
the Secretary).

In view of the foregoing, as well as the RO having complied 
with the necessary notification duties, as mentioned above, 
the Board is satisfied that all facts relevant to the claim 
have been properly developed, and that no further assistance 
to the veteran is required. VCAA, Pub.L.No 105-475, §§  3(a), 
4, 114 Stat. 2096, 2097-2099 (2000) (to be codified at 38 
U.S.C. § 5103A, 5107).
Service Connection

Pertinent Law & Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110 (2000).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); 38 U.S.C. § 1154 (West 1991); 38 
C.F.R. § 3.303(a) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (2000) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2000).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition. Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent. If the chronicity 
provision is not applicable, a claim may still be 
substantiated if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology. Savage v. Gober, 10 Vet. 
App. 489 (1997); see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (where the issue involves questions of medical 
diagnosis or an opinion as to medical causation, competent 
medical evidence is required).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); VCAA, Pub.L.No. 106-475, §  4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. §  
5107); Alemany v. Brown 9 Vet. App. 518 (1996).

Factual Background

The service medical records note that the veteran was hit by 
a barrel that was thrown off a truck in October 1966.  He was 
hospitalized for four days. He was treated by having the 
wound sutured for a scalp laceration with it being indicated 
that there was no nerve or artery involvement.  The treatment 
records do not reflect that the veteran reported and/or the 
physician observed injury to the spine.

Between October 1966 and the veteran's separation from 
service he was seen on several occasions for a variety of 
problems, although complaints related to his spine were not 
reported.  The veteran was, however, seen in July 1968 for 
what was thought to be a recurrence of his old shoulder 
injury.  The impression was a sprain. In this regard, it was 
noted upon induction into service in 1965 that the veteran 
had a history of ligament damage to the right shoulder in 
1960.  In April 1966, he was seen for problems related to 
that injury.

A separation examination in September 1968 reflects the 
veteran's reported history and/or current problems with a 
back injury.  The discharge physician also stated that the 
veteran had received a traumatic mild concussion in 1966 and 
had been hospitalized in Vietnam for three days.  The 
physician noted no abnormalities of the spine and no 
abnormalities regarding the neck and scalp. 

The veteran was admitted to a private hospital in October 
1973 with complaints of low back pain.  The veteran reported 
being unaware of any particular injury to his back.  He also 
reported experiencing problems with his back since August 
1973, for which he has sought various treatments.  The 
veteran was discharged from care in November 1973 with a 
diagnosis of lumbosacral strain.

The veteran was again hospitalized in January 1974, at which 
time he furnished a history of low back pain since August 
1973.  A lumber myelogram conducted that month was 
interpreted to show a herniated nucleus pulposus of L5-S1, 
and a slightly bulging disc at L4-L5

According to a statement dated in mid-1999, the veteran was 
seen by a private chiropractor in September 1991, at which 
time the veteran was noted to have reported a long-term 
history of problems related to his low back.  On further 
questioning regarding the etiology of the low back problem, 
the veteran reported a history of having been struck by a 55 
gallon drum while in service, which hit him on the head, and 
which required his being hospitalized for three days for 
treatment of a concussion and laceration of the head.  It was 
further stated that a secondary problem was noted to have 
later surfaced, amounting to pain between the shoulder blades 
and numbness of the hands.

X-rays films were taken at the time he was seen in September 
1991, which included anterior-posterior lateral spine, 
lumbosacral, anterior-posterior thoracic and lateral cervical 
spine X-rays.  An inferiority of the left pelvis to L5 
vertebra was noted, and symptoms were consistent with a 
wedging of the spine.  The examiner stated that the films 
revealed findings that were logically to be expected with a 
severe blow to the head, forcing the chin toward the chest, 
very much like whiplash from a head-on car accident.  The 
examiner noted that the lower spine misalignment was 
consistent with the symptoms of lower back pain and would 
explain the lack of good ankle reflex.  The examiner stated 
that the problems the veteran was experiencing were 
consistent with his presenting complaints eight years 
earlier.  The examiner also opined that the lower back 
condition was directly related to the military service 
injury. 

A VA examination was performed in October 2000.  In reviewing 
the veteran's history, the examiner noted that the veteran 
had received lacerations near the occipital region as a 
result of an October 1966 injury.  The physician noted that 
no X-rays of the back were taken at the time of the 1966 
injury.  The veteran reported to the examiner that he began 
to experience some numbness and tingling in both legs during 
service about two months following his accident, which he 
reported to nurses at the military hospital where he worked. 
He also had seen a doctor on what was described as an 
informal basis.  Hence, no records were apparently developed 
regarding any symptoms he experienced at that time.

Post-service, the veteran reported working on a General 
Motors assembly line in 1973 and 1974.  He reported missing 
work at this time as a result of back difficulties.  The 
plant closed in 1981 and the veteran then worked processing 
cars being imported overseas and he also worked at installing 
accessories. 

The veteran was noted to have next been seen in 1973 for his 
back related problems, with considerable detail furnished by 
the reviewing VA examiner concerning his medical history 
since that time.  After affording a current examination, the 
examiner opined there was not enough evidence by which he 
could relate the veteran's lumbar spine problems to his 
injury in service.

During a personal hearing at the regional office in August 
2000, the veteran testified that he experienced problems with 
pain in his back from the time of his discharge until he saw 
a private physician (Dr. Thomas) in the early 1970s, whose 
records, according to information in the claims file, are not 
obtainable.  The veteran emphasized that no other injury to 
his back had occurred from the time of the accident in 
October 1966 until he began seeing Dr. Thomas in the early 
1970s.

Analysis

The preponderance of the evidence is against a finding of 
entitlement to service connection for a lumbosacral spine 
disability.

The Board acknowledges the veteran's contention that his 
lower spine disability is related to service.  However, the 
veteran, as one not medically trained, is not competent to 
provide the etiology of his lumbar spine disability.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Notably, the record does contain competent medical opinions 
as to the etiologic question at issue. First, the Board notes 
the opinion offered by the veteran's chiropractor, in which 
the chiropractor opined that the veteran's disability was 
related to service.  The chiropractor documented the 
veteran's back disability, and noted some of the reported 
medical history of the veteran's ailment when relating his 
opinion. However, the reported medical history relied upon in 
reaching an opinion is in contrast to the veteran's earlier 
assertions. 

Although there was an injury to the veteran's head during 
service and he is noted to have complained of back problems 
when examined on separation from service, the fact remains 
that it was several years following his separation from 
service before he is again shown to have been seen for 
problems related to his back.  When seen in 1973 and 1974, he 
reported problems with his back since 1973, and also 
indicated he was aware of no previous injury involving his 
back.

In the Board's view, the opinion of the VA examiner is in 
much more accord with the actual facts of this case and is 
found to be of greater probative value than that which was 
provided by the private chiropractor.  As such, the evidence 
weighs against a grant of the requested benefit and the 
appeal is denied.


ORDER

Entitlement to service connection for a lumbosacral spine 
disability is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

